Exhibit 10.1



 

Execution Version

 





DIRECTORS AND OFFICERS
INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT, (this “Agreement”), is made and entered into by
and between Omega Healthcare Investors, Inc., a Maryland corporation (the
“Company”) and __________________ (“Indemnitee”) as of                   , 20___
(the “Effective Date”).

 

RECITALS

 

A.       It is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

B.       Indemnitee is a director and/or officer of the Company;

 

C.       Both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

D.       The Company’s Articles of Restatement, as amended, (the “Articles”) and
Amended and Restated Bylaws (the “Bylaws”) provide that the Company may
indemnify its directors and officers and may advance expenses in connection
therewith, and Indemnitee’s willingness to serve as a director and/or officer of
the Company is based in part on Indemnitee’s reliance on such provisions; and

 

E.       In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the Articles and Bylaws, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such provisions
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such provisions or any change in the composition
of the Company’s Board of Directors or any acquisition or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of expenses to
Indemnitee as set forth in this Agreement, and for the coverage of Indemnitee
under directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto hereby agree as follows:

 



 1 

 

 

1.       Definitions.

 

1.1       “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred
if, after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of all of the Company’s then-outstanding securities entitled to vote generally
in the election of directors without the prior approval of at least two-thirds
of the members of the Board of Directors in office immediately prior to such
person’s attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Directors then in office, as a consequence of which members of the Board of
Directors in office immediately prior to such transaction or event constitute
less than a majority of the Board of Directors thereafter; or (iii) at any time,
a majority of the members of the Board of Directors are not individuals (A) who
were directors as of the Effective Date or (B) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by the affirmative vote of at least two-thirds of the directors then in office
who were directors as of the Effective Date or whose election for nomination for
election was previously so approved.

 

1.2       “Claim” means (i) any threatened, pending, or completed action, suit,
arbitration, mediation hearing or proceeding (including any appeal therefrom),
whether civil, criminal or administrative, or any inquiry or investigation,
whether formal or informal, and in each case, whether instituted, made, or
conducted by or on behalf of the Company or any other party, or (ii) any other
circumstances that Indemnitee in good faith believes might lead to or culminate
in any of the above described in subsection (i).

 

1.3       “Expenses” means any and all costs and expenses actually and
reasonably incurred by Indemnitee in connection with a Claim based upon or
arising out of any Indemnifiable Event. As used hereunder, Expenses includes
reasonable attorneys’ fees and costs, retainers, court costs, transcript costs,
expert fees, witness fees, necessary and reasonable travel expenses, and all
other reasonable costs, expenses, and obligations paid or incurred in connection
with investigating, defending, being a witness in, or participating in
(including on appeal), or preparing to defend, be a witness in, or participate
in, any Claim arising from or relating to any Indemnifiable Event.

 

1.4       “Indemnifiable Event” means any actual, alleged, asserted or suspected
act or failure to act by Indemnitee in his or her capacity as a director,
officer, employee, member, manager, fiduciary, trustee or agent of the Company
or as a director, officer, employee, member, manager, fiduciary, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust, plan or other entity or enterprise, whether or not for profit,
as to which Indemnitee is or was serving at the request of the Company (such
capacity, his or her “Corporate Status”), any actual, alleged, asserted or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other corporation, limited liability company, partnership, joint venture,
trust, plan or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company, or any event
or occurrence related to the fact of Indemnitee’s Corporate Status.
“Indemnifiable Event” will not include any event or occurrence to the extent
that indemnification is not permitted under applicable law.

 



 2 

 

 

1.5       “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party, or (ii) any other party to or
participant or witness in the Claim giving rise to a claim for indemnification
or advance of Expenses hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

2.       Standards and Procedures for Indemnification.

 

2.1       The Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with any Claim based upon or
arising out of an Indemnifiable Event to which Indemnitee was, is or becomes a
party to the extent that Indemnitee has been successful, on the merits or
otherwise, in the defense of such Claim.

 

2.2       The Company shall indemnify and hold harmless Indemnitee from any
Expenses, judgments, fines, penalties, and amounts paid in settlement (including
all interest, assessments, and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, or amounts paid in
settlement) in the event Indemnitee was, is, or becomes a party to or other
participant in, or is threatened to be made a party to or other participant in,
a Claim by reason of (or arising in whole or in part out of) an Indemnifiable
Event unless (but only to the extent that) (a) the Claim is one by or in the
right of the Company and Indemnitee has been adjudged in such Claim by a final
adjudication not subject to further appeal to be liable to the Company, (b) the
Claim is one charging improper personal benefit to the Indemnitee, whether or
not involving action in the Indemnitee’s official capacity, in which the
Indemnitee has been adjudged in such Claim by a final adjudication not subject
to further appeal to be liable on the basis that personal benefit was improperly
received, or (c) it is established by clear and convincing evidence that (i) an
act or omission of Indemnitee was material to the matter giving rise to the
Claim and (1) was committed in bad faith or (2) was the result active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services, or (iii) in the case of any criminal
Claim, Indemnitee had reasonable cause to believe that his or her conduct was
unlawful.

 

2.3       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee may submit one or more such requests
from time to time and at such time(s) as Indemnitee deems appropriate in
Indemnitee’s sole discretion. The officer of the Company receiving any such
request from Indemnitee shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. The Company shall indemnify Indemnitee for all
amounts indemnifiable hereunder as soon as practicable but in any event no later
than 60 calendar days after such written request is presented to the Company in
accordance with the terms of this Agreement.

 



 3 

 

 

2.4       Upon written request by Indemnitee for indemnification pursuant to
Sections 2.2 and 2.3 above, a determination with respect to Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) if a Change
in Control shall have occurred, by Independent Counsel, in a written opinion to
the Board of Directors, a copy of which shall be delivered to Indemnitee, which
Independent Counsel shall be selected by Indemnitee and approved in writing by
the Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL,
which approval shall not be unreasonably conditioned, delayed or withheld; or
(ii) if a Change in Control shall not have occurred (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors, or, if no committee meeting the requirements of (A) can
be convened, either (B) by Independent Counsel selected by the Board of
Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and approved in
writing by Indemnitee, which approval shall not be unreasonably conditioned,
delayed or withheld, in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee, or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of the Company, at
the discretion of the Board of Directors. If it is so determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 2.4. Any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company shall indemnify and hold
Indemnitee harmless therefrom.

 

3.       Advance of Expenses for an Indemnitee. The Company shall advance to
Indemnitee amounts to reimburse Indemnitee for Expenses actually and reasonably
incurred in connection with a Claim based upon or arising out of an
Indemnifiable Event within ten (10) days after the receipt by the Company of a
statement or statements requesting such advance or advances from time to time,
whether prior to or after final disposition of such Claim. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by (i) a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and (ii) a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee, relating to claims, issues or matters in the Claim as to which it
shall ultimately be established, by clear and convincing evidence, that the
standard of conduct has not been met by Indemnitee or as to which
indemnification is not permitted under applicable law. The undertaking required
by this Section 3 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.

 



 4 

 

 

4.       Indemnification for Additional Expenses.

 

4.1       To the extent that Indemnitee is or may be, by reason of Indemnitee’s
Corporate Status, made a witness, served with a subpoena for production of
documents, or otherwise asked to participate in any Claim, whether instituted by
the Company or any other party, and to which Indemnitee is not a party,
Indemnitee shall be advanced all reasonable Expenses and indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten (10) days after the receipt by the
Company of a statement or statements requesting any such advance or
indemnification from time to time, whether prior to or after final disposition
of such Claim. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee.

 

4.2       The Company will indemnify Indemnitee against, and, if requested by
Indemnitee, will (within ten (10) business days of such request) advance to
Indemnitee, any and all reasonable attorneys’ fees and other costs, expenses,
and obligations paid or incurred by Indemnitee in connection with any claim,
action, suit, or proceeding asserted or brought by Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under any provision of the Articles or
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance Expense payment,
or insurance recovery, as the case may be.

 

4.3       Notwithstanding anything in this Agreement to the contrary, Indemnitee
will not be entitled to indemnification pursuant to this Agreement in connection
with any Claim initiated by Indemnitee against the Company (other than a Claim
described in Section 4.2 hereof) or any director or officer of the Company
unless the Company has joined in or consented in writing to the initiation of
such Claim.

 

5.       Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

 



 5 

 

 

6.       Presumptions.

 

6.1       In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 2 of this Agreement, and the Company shall have the
burden of overcoming that presumption by clear and convincing evidence in
connection with the making of any determination contrary to that presumption.

 

6.2       For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), or conviction, or upon a plea of nolo contendere or its
equivalent, will not in and of itself create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

 

6.3       The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

7.       Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Articles, the Bylaws, or the
Maryland General Corporation Law or otherwise; provided, however, that to the
extent that Indemnitee otherwise would have any greater right to indemnification
under any provision of the Articles or Bylaws as in effect on the date hereof,
Indemnitee will be deemed to have such greater right hereunder; and, provided
further, that to the extent that any change is made to the Maryland General
Corporation Law (whether by legislative action or judicial decision), the
Articles, and/or the Bylaws which permits any greater right to indemnification
than that provided under this Agreement as of the date hereof, Indemnitee will
be deemed to have such greater right hereunder. The Company will not adopt any
amendment to the Articles or the Bylaws the effect of which would be to deny,
diminish, or encumber Indemnitee’s right to indemnification under the Articles,
the Bylaws, the Maryland General Corporation Law, or otherwise as applied to any
act or failure to act occurring in whole or in part prior to the date upon which
the amendment was approved by the Company’s Board of Directors and/or its
stockholders, as the case may be.

 

8.       Liability Insurance and Funding. The Company will maintain an insurance
policy or policies providing directors’ and officers’ liability insurance to the
extent, in the judgment of the Board of Directors, such insurance is available
on reasonable terms and at reasonable premiums and Indemnitee will be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company director or officer. If, at the
time the Company receives notice from any source of a Claim to which Indemnitee
is a party or a participant (as a witness or otherwise), the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of such Claim to the insurers in accordance with the procedures
set forth in the respective policies. Copies of all correspondence between the
Company and the company or companies providing or administering such insurance
that are reasonably related to the coverage available to Indemnitee thereunder
(whether for a Claim to which Indemnitee is party or otherwise) shall be
promptly delivered to Indemnitee by the Company upon written request of
Indemnitee. The Company may, but will not be required to, create a trust fund,
grant a security interest or use other means (including without limitation a
letter of credit) to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

 



 6 

 

 

9.       Subrogation. In the event of payment under this Agreement, the Company
will be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities. The Indemnitee will
execute all papers reasonably required and will do everything that may be
reasonably necessary to secure such rights and enable the Company effectively to
bring suit to enforce such rights (all of Indemnitee’s reasonable costs and
expenses in connection therewith, including attorneys’ fees and disbursements,
to be reimbursed by or, at the option of Indemnitee, advanced by the Company).

 

10.       No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Articles, or the Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

11.       Defense of Claim.

 

11.1       Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Claim which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Claim and a summary of the facts
underlying the Claim. The failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Claim or to obtain proceeds under
any insurance policy is materially and adversely prejudiced thereby, and then
only to the extent the Company is thereby actually so prejudiced.

 

11.2       Subject to the provisions of the last sentence of this Section 11.2
and of Section 11.3 below, the Company shall have the right to defend Indemnitee
in any Claim which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within fifteen (15) calendar days following receipt of notice of any such Claim
under Section 11.1 above. The Company shall not, without the prior written
consent of Indemnitee, consent to the entry of any judgment against Indemnitee
or enter into any settlement or compromise which (i) includes an admission of
fault of Indemnitee, (ii) does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Claim,
which release shall be in form and substance reasonably satisfactory to
Indemnitee, or (iii) would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee.

 



 7 

 

 

11.3       Notwithstanding the provisions of Section 11.2 above, if in a Claim
to which Indemnitee is a party by reason of Indemnitee’s Corporate Status, (i)
Indemnitee reasonably concludes, based upon an opinion of counsel approved by
the Company, which approval shall not be unreasonably withheld or delayed, that
Indemnitee may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Claim, (ii)
Indemnitee reasonably concludes, based upon an opinion of counsel approved by
the Company, which approval shall not be unreasonably withheld or delayed, that
an actual or apparent conflict of interest or potential conflict of interest
exists between Indemnitee and the Company, or (iii) if the Company fails to
assume the defense of such Claim in a timely manner, Indemnitee shall be
entitled to be represented by separate legal counsel of Indemnitee’s choice,
subject to the prior approval of the Company, which approval shall not be
unreasonably withheld or delayed, at the expense of the Company. In addition, if
the Company fails to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Claim to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which approval shall not
be unreasonably withheld or delayed, at the expense of the Company, to represent
Indemnitee in connection with any such matter.

 

11.4       Notwithstanding anything to the contrary herein contained, if (i)
Indemnitee elects to retain counsel pursuant to Section 11.3 in connection with
any Claim in respect of which indemnification may be sought by Indemnitee
against the Company under this Agreement and (ii) any other director or officer
of the Company may also be subject to liability arising out of such Claim and in
connection with such Claim may seek indemnification against the Company pursuant
to an agreement similar to this Agreement and also elects to retain counsel
pursuant to a provision analogous to Subsection 11.3 of this Agreement, and
(iii) Indemnitee is similarly situated and without a divergence of interests
(e.g., where, as among Indemnitee and such persons with respect to the Claim,
the provisions of Section 11.3 would not apply), Indemnitee shall cooperate with
such indemnitees and other persons to employ counsel reasonably acceptable to
all indemnitees and all such other persons to represent jointly Indemnitee and
such other persons unless the Board, upon the written request of Indemnitee
delivered to the Company (to the attention of the Secretary) setting forth in
reasonable detail the basis for such request, determines that such joint
representation would be precluded under the applicable standards of professional
conduct then prevailing under the law of the State of Maryland, in which case
Indemnitee will be entitled to be represented by separate counsel. In the event
that the Board fails to act on such request within twenty (20) calendar days
after receipt thereof by the Company, Indemnitee will be deemed to be entitled
to be represented by separate counsel in connection with such Claim and the
reasonable fees and expenses of such counsel shall be Expenses subject to this
Agreement.

 



 8 

 

 

12.       Duration of Agreement; Successors.

 

12.1       This Agreement shall continue until and terminate on the later of (i)
the date that Indemnitee is no longer subject to any actual or possible Claim
(including any rights of appeal thereto) for which indemnification may be sought
by Indemnitee hereunder, and (ii) such date as may be mutually agreed upon by
the parties hereto in writing.

 

12.2       The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization, or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization, or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable, transferable, or delegable by
the Company.

 

12.3       This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

12.4       This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer, or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 12.1 and 12.2. Without limiting the generality or effect of
the foregoing, Indemnitee’s right to receive payments hereunder will not be
assignable, transferable, or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by the Indemnitee’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 12.4, the Company will
have no liability to pay any amount so attempted to be assigned, transferred, or
delegated.

 

13.       Remedies. The Company and Indemnitee agree that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith. The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 



 9 

 

 

14.       Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests, or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) calendar days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or one business day after having been sent
for next-day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Indemnitee at the Indemnitee’s
principal residence as shown in the Company’s most current records, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.

 

15.       Governing Law. The validity, interpretation, construction, and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Maryland, without giving effect to the
principles of conflict of laws of such State.

 

16.       Entire Agreement; Severability. Except as otherwise expressly set
forth in this Agreement, this Agreement embodies the complete agreement and
understanding among the parties to this Agreement with respect to the subject
matter of this Agreement, and supersedes and preempts any prior understandings,
agreements, or representations by or among the parties or their predecessors,
written or oral, which may have related to the subject matter of this Agreement
in any way. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable,
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable, or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid, or legal.

 

17.       Miscellaneous. No provision of this Agreement may be waived, modified,
or discharged unless such waiver, modification, or discharge is agreed to in
writing signed by Indemnitee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. Nothing contained in this Agreement shall in any way modify the
rights of Indemnitee under the Employment Agreement between the Company and
Indemnitee. References to Sections are to references to Sections of this
Agreement.

 



 10 

 

 

18.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

 11 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

 

  OMEGA HEALTHCARE INVESTORS, INC.           By:
                                                                          Name:
                                                                     Title:
                                                                              
                                                                                
Name:                                                                   

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY ADVANCED EXPENSES

 

 

To: The Board of Directors of Omega Healthcare Investors, Inc.

 

Re: Affirmation and Undertaking to Repay Advanced Expenses

 

Ladies and Gentlemen:

 

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the ___ day of _____________, 20___, by and
between Omega Healthcare Investors, Inc., a Maryland corporation (the
“Company”), and the undersigned Indemnitee (the “Agreement”), pursuant to which
I am entitled to advance of Expenses in connection with [Description of
Proceeding] (the “Proceeding”). Terms used herein and not otherwise defined
shall have the meanings specified in the Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved in my Corporate Status
in any of the facts or events giving rise to the Proceeding, I (1) did not act
with bad faith or active or deliberate dishonesty, (2) did not receive any
improper personal benefit in money, property or services and (3) in the case of
any criminal proceeding, had no reasonable cause to believe that any act or
omission by me was unlawful.

 

In consideration of the advance by the Company of Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and (a)
was committed in bad faith or (b) was the result of active and deliberate
dishonesty, or (2) I actually received an improper personal benefit in money,
property or services, or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, or (4) that
indemnification with respect to any Advanced Expenses is not permitted under
applicable law, then I shall promptly reimburse the portion of the Advanced
Expenses, together with the Applicable Legal Rate of interest thereon, relating
to the claims, issues or matters in the Proceeding as to which the foregoing
findings have been established.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20___.

 

  Name:                                                                   

 

 

 

